In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 03-1739
ALAN L. MATHENEY,
                                           Petitioner-Appellant,
                               v.

RONDLE ANDERSON,
                                          Respondent-Appellee.

                         ____________
       Appeal from the United States District Court for the
       Northern District of Indiana, South Bend Division.
               No. 98 C 183—Allen Sharp, Judge.
                         ____________
   ARGUED DECEMBER 11, 2003—DECIDED JULY 29, 2004
                   ____________



  Before BAUER, KANNE, and ROVNER, Circuit Judges.
  KANNE, Circuit Judge. In April of 1990, an Indiana state
court jury convicted Alan Matheney of murder and bur-
glary. Agreeing with the jury’s recommendation, the trial
judge sentenced Matheney to death. Matheney exhausted
his state-court direct appeals and post-conviction proceed-
ings. Moving to the federal courts on July 11, 1998, he filed
a petition for a writ of habeas corpus, which included a
claim that he had been incompetent to stand trial. On July
30, 1999, the district court, without a hearing but in a de-
tailed examination of the extensive record, found, among
other things, that Matheney was competent to stand trial
and denied his habeas petition. On appeal, this court re-
2                                                No. 03-1739

manded the case to the district court for an evidentiary
hearing on issues related to Matheney’s incompetency claim.
  On November 27, 2002, the district court, in compliance
with our directions, held an evidentiary hearing addressing
the same matters decided in its Memorandum and Order of
1999, to wit: (1) whether Matheney was competent to stand
trial in 1990; (2) whether Matheney’s attorneys at his trial
were ineffective because they did not demand a competency
hearing prior to the trial; and (3) whether the state trial
court was obligated to hold a competency hearing sua
sponte.
  As before, the district court considered the totality of the
evidence that pertained to these issues from the trial rec-
ord, the post-conviction proceedings record, and the federal
habeas record, along with some additional evidence sub-
mitted by the parties.
  It again concluded that Matheney had been competent to
stand trial in 1990. Hence, the district court reasoned, his
attorneys did not provide ineffective assistance at his trial,
and the trial court did not err in failing to sua sponte con-
sider Matheney’s competency.
  Matheney appeals only the district court’s determinations
as to his competency and his attorneys’ effectiveness. For
the reasons stated herein, we affirm the district court’s
decision to deny the writ.


                        I. History
  The factual and procedural background of this case has
been thoroughly laid out in prior opinions. See Matheney v.
Anderson, 253 F.3d 1025 (7th Cir. 2001) (“Matheney IV”);
Matheney v. Anderson, 60 F. Supp. 2d 846 (N.D. Ind. 1999)
(“Matheney III”); Matheney v. Indiana, 688 N.E.2d 883 (Ind.
1997) (“Matheney II”); Matheney v. Indiana, 583 N.E.2d
1202 (Ind. 1992) (“Matheney I”). It will suffice for present
No. 03-1739                                                 3

purposes to supply only a brief factual introduction to the
relevant issues and refer to prior treatments of the case as
necessary.
  On March 4, 1989, Matheney took advantage of an eight-
hour pass from an Indiana state prison to break into the
home of his ex-wife, chase her outside, and brutally bludgeon
her to death with a shotgun. Faced with overwhelming
evidence linking Matheney to the crimes, Matheney’s trial
counsel admitted in the first line of his opening statement
that Matheney indeed performed this horrific act and
subsequently presented the legal defense of insanity. This
defense strategy ultimately proved to be unsuccessful.
  Shortly after his indictment, his original counsel requested
the evaluation of Matheney by court-appointed psychiatrists
for the purpose of determining Matheney’s competency to
stand trial and his mental state at the time of the offense.
The incompetency claim and the insanity defense were both
premised on Matheney’s unique understanding of the events
of his life. Matheney was in prison at the time of the murder
because he had kidnaped his children and battered his ex-
wife. Rather than attributing his imprisonment to his own
actions, Matheney blamed a conspiracy between his ex-wife
and a prosecutor, whom he believed were having an affair. In
preparing for trial (and at his post-conviction proceedings),
Matheney insisted that the focus of his defense should be to
expose this conspiracy and thereby—by Matheney’s
reasoning—excuse his crimes.
  The defense’s early request for a competency examination
notwithstanding, the trial court did not order the doctors to
address Matheney’s competency to stand trial. So, the court-
appointed doctors, Dr. Batacan and Dr. Berkson, made no
explicit competency findings in their written reports on
Matheney’s sanity. Instead, the doctors limited their
inquiries into whether Matheney was sane under Indiana
law at the time of his crimes. The issue of competency was
not raised by defense counsel after the initial motion.
4                                                   No. 03-1739

  Competency to stand trial, however, was addressed five
years later by the Indiana trial court in the post-conviction
review of Matheney’s conviction. A lengthy evidentiary hear-
ing was conducted. The hearing included an ex parte exami-
nation of Matheney’s counsel by the magistrate, testimony
by Matheney himself, and expert testimony.
  Along with many other issues, the question of Matheney’s
competency to stand trial in 1990 was fully reviewed in the
trial court’s post-conviction proceeding. It was argued that
Matheney received ineffective assistance of counsel because
his attorneys failed to secure a competency determination
prior to his trial. However, in a seventy-nine page “Findings
of Fact and Conclusions of Law,” entered on April 10, 1995,
the post-conviction magistrate and judge found to the
contrary. We quote extensively from that document:
    3.08 Petitioner’s Allegation: The petitioner was denied
    the effective assistance of trial and appellate counsel
    because counsel failed to notify the court that the peti-
    tioner was incompetent to stand trial and was incom-
    petent to proceed on direct appeal. [¶ 9(C)(6).]
          Conclusion: The petitioner was competent.
      The petitioner asserts that he was incompetent at the
    time of trial and appeal. We note that counsel at the hear-
    ing on the petition for post-conviction relief attempted to
    halt the post-conviction proceedings because of their
    stated belief that the petitioner remains incompetent.
    For the reasons discussed below, it is the conclusion of
    this court that the petitioner is, and always has been,
    competent.
      The petitioner raised the affirmative defense of mental
    disease or defect at trial. He was examined by a number
    of mental health professionals who testified at trial. The
    petitioner’s mental condition was no secret from either the
    trial court or the jury. The decision to raise the affirmative
    defense was made by the trial attorney who also acted as
No. 03-1739                                                 5

   appellate counsel. Counsel sincerely believed (and contin-
   ues to believe) that the petitioner had a mental illness.
   The affirmative defense was pursued at trial for this
   reason and because part of the petitioner’s trial strategy
   regarding the defense took into account the evidentiary
   advantage of presenting testimony from the petitioner
   through third parties without putting him personally on
   the witness stand. The petitioner was consulted on this
   strategy and agreed to it.
      One thing about the petitioner seems very clear. He is
   one of the most difficult clients that any lawyer could be
   obliged to represent. From virtually the day the case was
   filed, the petitioner has routinely papered the courts with
   pro se pleadings that have perhaps doubled the volume of
   the record. They have kept his lawyers scurrying to deal
   with the collateral problems those pleadings create. The
   previously cited filing of the pro se motion for change of
   venue from the county is but one example. As trial
   counsel has implied, working with the petitioner requires
   a great deal of patience.
     What is the petitioner’s problem? First and foremost,
   he is intensely and narrowly focused on the belief that
   his ex-wife and the prosecuting attorney in St. Joseph
   County were having an affair. He believes that he was
   imprisoned prior to the murder as part of a conspiracy
   between the putative lovers to keep him out of the way.
   And finally, he also believes that his capital prosecution
   for murder was an extension of that conspiracy because
   the prosecuting attorney wanted to forever silence the
   petitioner about the affair. The petitioner is so narrowly
   focused on this alleged conspiracy that he sees the
   actions of others, including those of the trial court and
   his own attorneys, as extensions of the conspiracy to
   keep the affair from being litigated in the courts. He
   believes that the affair is the only matter worth litigat-
   ing even now and he has little patience for those who
6                                                  No. 03-1739

    suggest that the affair is irrelevant to the question of
    whether or not he murdered his ex-wife.
      The attorneys for the petitioner at trial, on appeal, and
    in these proceedings have all had trouble communicat-
    ing with the petitioner because of his reaction to those
    he feels are not giving sufficient attention to the con-
    spiracy issue. As appellate counsel tells it, one needs to
    let the petitioner talk on and on about the things he
    feels are important before other issues can be discussed.
    Communication is possible, however, if not efficient.
    Most significantly, counsel has stated that the peti-
    tioner was substantively involved in the trial process
    even if he wasn’t as helpful as another client might
    have been.
      The petitioner alleges that he was and remains incom-
    petent. “Competency” as used here means the ability to
    understand the nature of the proceedings and assist in
    the preparation of a defense. It is the conclusion of this
    court that the petitioner has always been competent
    because: (1) he understood the nature of the proceedings
    at trial, on appeal, and in the petition for post-conviction
    relief; and, (2) he was able to assist in the preparation of
    his defense.
      The petitioner understood the nature of the proceed-
    ings at, on appeal, and in the petition for post-conviction
    trial relief. It is very clear from his own pleadings that he
    understood that the purpose of the trial was to adjudge
    him innocent or guilty of the murder of his ex-wife. He
    also understood that one issue in the trial court was
    whether he should be put to death himself for that
    murder. He understood the respective roles of the
    prosecuting attorneys, defense attorneys and trial court
    judges at trial. Likewise, he recognized the purpose of
    the appeal and the mechanisms that were a part of it.
    The repeated pro se criticisms of the attorneys, the
No. 03-1739                                                  7

   courts, and the rulings on the admissibility of evidence,
   all are in themselves sufficient to support the conclu-
   sion that the petitioner has always had a very clear
   understanding of the nature of the proceedings even if
   he did not agree with others’ opinions of what should be
   presented in those proceedings.
     The petitioner was able to assist in the preparation of
   his defense. The one trial attorney who had the best
   rapport with the petitioner was the same one who rep-
   resented the petitioner on appeal. He found the petitioner
   frustrating, stubborn and decidedly single-minded. It
   required extraordinary patience to deal with [the]
   petitioner. But, the petitioner was able to provide counsel
   with the details of everything that preceded and fol-
   lowed the murder, even if he did not describe the
   beating death itself. There is no evidence to suggest
   that the petitioner was unable to assist trial counsel.
     Does the petitioner have a mental illness? The ex-
   perts disagree. In short, it is sufficient to say that the
   petitioner has an obsession or delusional way of think-
   ing that some doctors believe is so significant that it
   rises to the level of a paranoid personality disorder. This,
   of course, was known at the time of trial to both the
   judge and the jury through the doctors’ testimony.
      After trial and appeal, a psychologist examined the
   petitioner in preparation for the hearing on the petition
   for postconviction relief. He reported an opinion that
   the petitioner was unable to assist post-conviction
   counsel in the prosecution of the petition because he
   could not “rationally discuss his case, nor . . . manage
   sufficient distance from his delusional system to appreci-
   ate the possibility that he might stand to benefit from
   perspectives other than his own.” The doctor who testi-
   fied at trial on behalf of the petitioner agreed. We do not.
   The petitioner’s obsession, whether factual or delu-
8                                                     No. 03-1739

    sional, has always made it difficult to work with him,
    but it has not made it impossible. This court’s conclu-
    sion that the petitioner was and remains competent in
    the legal sense makes it unnecessary to explain our
    further conclusion that competency of the petitioner was
    not required before the appeal or petition for postcon-
    viction relief could be resolved.
(A.R. 11; Exh. C at 51-55) (endnotes omitted).
  The Indiana Supreme Court affirmed the lower court’s
determination of Matheney’s competency to stand trial:
“Given the psychiatrists’ determinations before trial, trial
counsels’ own opinions of Matheney’s competency, and Dr.
Berkson’s earlier determination of Matheney’s competency,
trial counsel were not ineffective for failing to follow up
their request for a determination of competency with a
formal motion for a hearing on Matheney’s competency.”
Matheney II, 688 N.E.2d at 899.1 Thus, the Indiana courts,
in adjudicating the effectiveness of Matheney’s state trial
and appellate counsel, directly addressed and determined
Matheney’s competency to proceed at trial.
  Matheney then brought a federal habeas claim under 28
U.S.C. § 2254 in the Northern District of Indiana. That
court denied Matheney’s request for an evidentiary hearing
on his competency, but then conducted a lengthy de novo


1
   The post-conviction trial court also found Matheney to be com-
petent to participate in the post-conviction proceedings: “while the
petitioner’s character has certainly posed a formidable challenge
to his attorneys and made a difficult job even more difficult, by his
testimony, we do not find that there is sufficient evidence from
which this Court can conclude that he has been unable to assist
in the preparation of the presentation of the issues on his petition
for post-conviction relief.” (S.R. Vol. 21 at 1361.) The Indiana
Supreme Court upheld this determination. Matheney II, 688
N.E.2d at 893.
No. 03-1739                                                 9

review of the “massive” record. The district court ultimately
made its findings:
    On the basis of all of the facts stated above, this court
    finds that Matheney was competent to stand trial under
    the Dusky standard. He understood the facts of the
    situation and he understood the consequences of trial
    and sentencing. Additionally, he provided some assis-
    tance to his counsel, perhaps not as much as they would
    choose, but not completely unhelpful. Importantly, none
    of his counsel, including the very experienced lead
    counsel, felt that he was incompetent. This court does
    not doubt that these very able lawyers would have
    raised the incompetence issue had it been appropriate.
    Although this court is well aware of Mr. Matheney’s
    beliefs as to the alleged relationship between his former
    wife and the prosecutor of St. Joseph County, this court
    does not find that those beliefs so impeded Matheney’s
    appreciation of his situation as to render him incompe-
    tent to stand trial. Thus, his due process right to be
    tried as a competent individual was not violated. . . . As
    Matheney was competent, his attorneys failure to raise
    the issue did not prejudice him and thus was not
    violative of his Sixth Amendment rights to effective
    assistance of counsel.
Matheney III, 60 F. Supp. 2d at 862-63.
  In Matheney IV, we unfortunately did not take note of the
post-conviction trial court’s lengthy evidentiary hearing and
extensive “Findings of Fact and Conclusions of Law” when
we observed that the Indiana state courts had not properly
considered Matheney’s due process competency claim.
Matheney IV, 253 F.3d at 1039. We mistakenly understood
that the Indiana courts had refused to allow “the majority
of Matheney’s attempts to file pleadings” on the issue of
competency. Id. Finally, we were wrong when we stated in
Matheney IV that: “The federal district court concluded that
10                                               No. 03-1739

Matheney had not received a full and fair evidentiary
hearing on his competency to stand trial from the Indiana
state courts[.]” Id. Agreeing with this faulty premise, we
remanded this case to the district court for a full eviden-
tiary hearing on Matheney’s competency at the time of the
original trial.
  On remand, the district court again considered all of the
relevant evidence from the trial record, the post-conviction
review record, and the federal habeas record. This evidence—
much of it discussed in Matheney IV, Matheney III, and
Matheney II—included medical evidence and opinions from
all of the mental health experts, attorneys, and family
members familiar with Matheney.
  Also, the district court considered additional evidence sub-
mitted by the defense and prosecution. Matheney’s counsel
submitted a November 20, 2002 videotaped deposition of
Dr. Helen Morrison, who had served as defense expert in
the original trial, and who had also been deposed for the
post-conviction proceedings in 1994. Dr. Morrison concluded
in her deposition that Matheney was not competent to
stand trial because he was “not able to rationally under-
stand what he needed to do to provide a defense” and he did
not “trust his attorney because [Matheney believed the
attorney] was part of the court system” and therefore part
of the conspiracy against him. Dr. Morrison based her
conclusion on her assessment that Matheney suffered from
paranoid delusions.
   The state of Indiana submitted only a memorandum
which noted that Matheney refused a psychological test on
March 30, 1989 on the advice of counsel. After the eviden-
tiary hearing on November 27, 2002, but before the district
court’s opinion denying habeas relief, Matheney himself
filed two handwritten notes that discussed his current con-
spiracy theories. The district court considered these sub-
missions as well.
No. 03-1739                                              11

   After examining all of the evidence, the district judge
concluded, as he had in Matheney III, that Matheney had
been competent to stand trial in 1990. In part because he
was competent, the district court also concluded that it was
not ineffective assistance on the part of Matheney’s trial
attorneys not to pursue an incompetency claim at trial, nor
was it error on the part of the trial judge to not consider
Matheney’s competency sua sponte. Matheney appeals the
first two determinations—competency and ineffective
assistance of counsel—but not the trial judge’s failure to
sua sponte broach the competency question.


                       II. Analysis
A. Standard of Review
   Respondent Anderson asserts that 28 U.S.C. §§ 2254(d)(1)
and (2) should guide our inquiry into Matheney’s compe-
tency to stand trial. Section 2254(d) is part of the
Antiterrorism and Effective Death Penalty Act (“AEDPA”),
a statutory scheme that is extremely deferential to state-
court adjudications. It is clear that AEDPA is applicable to
Matheney’s habeas petition, as the petition was filed after
April 24, 1996, the effective date of the statute. See Lindh
v. Murphy, 521 U.S. 320 (1997). Matheney, however, insists
that § 2254(d) deference is inappropriate under the particu-
lar circumstances of his case.
  Matheney argues that: (1) the state courts did not reach
the merits of the competency issue; (2) even if the state
reached the merits, their findings should be ignored be-
cause this court, in Matheney IV, ordered the district court
to conduct an evidentiary hearing; and (3) the Indiana
court’s post-conviction assessment of Matheney’s compe-
tency was retrospective and therefore invalid. We will
address each argument in turn.
  First, succinctly put, as our summary of the Indiana post-
conviction review process establishes, both the post-con-
12                                               No. 03-1739

viction trial court and the Indiana Supreme Court squarely
addressed Matheney’s competency claims and found him to
be competent and determined that his trial counsel were
not ineffective. Section 2254(d) deference applies.
  Second, our case law is clear in holding that § 2254(d) “is
applicable even though the district judge held an eviden-
tiary hearing.” Pecoraro v. Walls, 286 F.3d 439, 443 (7th
Cir. 2002); see also Valdez v. Cockrell, 274 F.3d 941, 954
(5th Cir. 2001) reh’g en banc denied, 288 F.3d 702 (2002).
But see Miller v. Champion, 161 F.3d 1249, 1254 (10th Cir.
1998). “The evidence obtained in such a hearing is quite
likely to bear on the reasonableness of the state courts’ ad-
judication . . . but we do not see why it should alter the
standard of federal review.” Pecoraro, 286 F.3d at 443.
  Finally, we note that an after-the-fact state-court inquiry
into competency to stand trial is subject to § 2254(d) def-
erence, Young v. Walls, 311 F.3d 846, 848-49 (7th Cir.
2002), and the Indiana courts, in retrospectively analyzing
the effectiveness of Matheney’s trial and appellate counsel,
concluded that Matheney had been competent to stand trial.
Thus, each of Matheney’s arguments fails, and we will
apply § 2254(d) deference to the state court’s determina-
tions.
  28 U.S.C. § 2254(d) reads:
     An application for a writ of habeas corpus on behalf of a
     person in custody pursuant to the judgment of a State
     court shall not be granted with respect to any claim that
     was adjudicated on the merits in the State court proceed-
     ings unless the adjudication of the claim—
         (1) resulted in a decision that was contrary to, or
         involved an unreasonable application of, clearly
         established Federal law, as determined by the
         Supreme Court of the United States; or
No. 03-1739                                                  13

        (2) resulted in a decision that was based on an un-
        reasonable determination of the facts in light of the
        evidence presented in the State court proceeding.
28 U.S.C. § 2254(d) (emphasis added).
  Under (d)(1), we follow the methodology established by
the Supreme Court in Part II of Justice O’Connor’s concur-
rence in Williams v. Taylor, 529 U.S. 362, 402-13 (2000), to
determine whether the state court either came to a decision
contrary to clearly established Supreme Court law or made
an unreasonable application of clearly established Supreme
Court law. See Ward v. Sternes, 334 F.3d 696, 703-04 (7th
Cir. 2003). Under (d)(2), “relief may be had where the
petitioner can show by clear and convincing evidence that
the state court’s factual determinations were unreasonable.”
Harding v. Walls, 300 F.3d 824, 828 (7th Cir. 2002) (citing
28 U.S.C. § 2254(e)(1) and explaining that courts refer to
(e)(1) for the petitioner’s burden of proof when that petitioner
tries to make a (d)(2) showing of unreasonable state court
factual determinations).
  We review the district court’s findings of fact for clear
error and its conclusions of law or mixed questions of fact
and law de novo. Harding,300 F.3d at 827.


B. Competency to Stand Trial
  “It is well-settled that a defendant may not be tried
unless he has ‘sufficient present ability to consult with his
lawyer with a reasonable degree of rational understand-
ing—and . . . a rational as well as factual understanding of
the proceedings against him.’ ” Benefiel v. Davis, 357 F.3d
655, 659 (7th Cir. 2004) (quoting Dusky v. United States,
362 U.S. 402 (1960)); see also Drope v. Missouri, 420 U.S.
162, 171-72 (1975).
  Matheney knew he had killed his ex-wife, knew the na-
ture of the proceedings against him, and knew the death
14                                                    No. 03-1739

penalty was a possible consequence of his actions. Further-
more, Matheney provided assistance to his trial counsel
with facets of the defense. Matheney understood the judicial
process, testified coherently about trial strategy under ex-
amination by a magistrate at the post-conviction hearing,
took direction from counsel not to participate in mental health
examinations unless authorized by them, restrained himself
from any detrimental outbursts in court, and consulted with
his attorneys concerning the factual considerations of his
case. These findings of fact have overwhelming support in
the record.
  Matheney stubbornly insisted that his crimes should be
excused because his ex-wife “deserved it” and that anyone
who failed to see things this way must be in on the conspir-
acy against him. Matheney’s unreasonable conspiracy
theory—understandably rejected by his counsel as poor trial
strategy—does not inexorably lead to a legal conclusion of
incompetency. “[P]ersons of unquestioned competence have
espoused ludicrous legal positions.” United States v. James,
328 F.3d 953, 955 (7th Cir. 2003) (holding that the articula-
tion of unusual legal beliefs does not imply incompetency).
Matheney’s trial attorneys were certainly frustrated by
Matheney’s recalcitrance, but this frustration is not enough
to satisfy the legal definition of incompetency.
 We note that Matheney’s expert, Dr. Morrison, the only
medical expert to directly express a legal conclusion on
Matheney’s competency to stand trial, concluded that
Matheney was incompetent.2 That testimony is certainly


2
  Other experts have testified as to Matheney’s competency at
other stages of his life. Dr. Berkson, one of the state-appointed
mental health experts who evaluated Matheney’s sanity at his
original trial, testified that “he had examined Matheney two years
[before the murder trial] in relation to a previous criminal matter
and had found Matheney competent at that time.” Matheney II,
                                                       (continued...)
No. 03-1739                                                   15

not the only factor to be considered, however. See Benefiel,
357 F.3d at 660 (deferring to trial judge’s assessment that
petitioner was competent despite lone expert testimony in
petitioner’s favor). Dr. Morrison’s expert opinion has been
given due consideration. But other evidence has also been
considered, including the testimony of the other experts, the
testimony of Matheney’s trial attorneys, the post-conviction
testimony of Matheney himself, and the rest of the evidence
in the record. See United States v. Collins, 949 F.2d 921,
926 (7th Cir. 1991) (noting that the statements of defen-
dant’s attorneys and the defendant himself are appropriate
evidence for the trial judge to consider when evaluating
competency).
  We agree with the trial court, the Indiana Supreme
Court, and the district court that Matheney was indeed
competent to stand trial. Matheney was able to rationally
consult with his attorneys about his crimes and the trial.
He also had the ability to rationally understand the pro-
ceedings in which he was involved. He was able to assist in
the preparation of his defense. Matheney’s attorneys
testified that Matheney was able to follow their directions,
suggest witnesses, and discuss the case. Matheney himself
testified at his post-conviction proceeding that he under-
stood the legal issues presented by his counsel and that he
agreed with some of the issues and disagreed with others.
Even Dr. Morrison’s deposition makes clear that Matheney
was able to understand the role of his attorneys, that he
understood the nature of the proceedings against him, and
that he could factually describe the events of the day he
killed his ex-wife.


2
  (...continued)
688 N.E.2d at 899. On the other hand, Dr. Smalldon, Matheney’s
expert witness at the post-conviction proceedings, testified that
Matheney was legally incompetent at the time of the post-con-
viction proceedings.
16                                               No. 03-1739

  Fundamentally, Matheney disagreed with his attorneys
about the proper scope of his trial. He wanted to expose his
perceived mistreatment at the hands of his ex-wife and a
local prosecutor; he thought this would win jury sympathy
and improve his chances of winning a favorable result (or,
at least, a less unfavorable result, i.e., life in prison). His
lawyers dismissed this strategy as irrelevant and pursued
a defense of insanity (Matheney disagreed with this asses-
sment of his mental well-being). His lawyers also wished to
investigate and present significant evidence about
Matheney’s childhood and background. Matheney consid-
ered this information to be irrelevant to the case. This sort
of disagreement between lawyers and a client does not
amount to legal incompetency. The Indiana courts, in retro-
spectively deeming Matheney to have been competent at his
trial, did not unreasonably apply established Supreme
Court precedent.


C. Ineffective Assistance of Counsel
  As noted above, because the state court in Matheney II found
trial counsel to be effective in representing Matheney, we give
this determination the deference due to it under 28 U.S.C.
§ 2254(d). See United States v. Pierson, 267 F.3d 544, 557
(7th Cir. 2001) (noting that the AEDPA provides for clear
error review of state court Strickland adjudications because
of the inherent “element of deference to counsel’s choices in
conducting the litigation” in combination with the “layer of
respect” added by 28 U.S.C. § 2254(d)(1)).
  In order to show ineffective assistance, Matheney must
show both deficient performance by his trial attorneys and
prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984).
To show prejudice, Matheney must demonstrate a “reason-
able probability that . . . the result of the proceeding would
have been different” had his trial counsel raised the com-
petency issue. Strickland, 466 U.S. at 694.
No. 03-1739                                                 17

  Because we agree with the state courts’ finding that
Matheney was competent to stand trial, it follows that the
state courts did not err in concluding that Matheney’s trial
attorneys provided effective assistance. The post-conviction
trial court and the Indiana Supreme Court did not unrea-
sonably apply Strickland, or unreasonably determine the
facts surrounding Matheney’s representation before his orig-
inal trial. Thus, even if we were to assume that the trial
attorneys’ performance was deficient in not demanding a
contemporaneous competency examination and hearing,
Matheney’s ineffective assistance claim would fail on the
prejudice prong.


                      III. Conclusion
  For the foregoing reasons, the district court’s denial of
Matheney’s petition for habeas corpus relief under § 2254
is AFFIRMED.




  ROVNER, Circuit Judge, dissenting. When Matheney was
initially brought to trial for this crime, his lawyers sought
a determination of his sanity and his competency. The
court, however, ordered only a determination of his sanity,
and none of the trial attorneys in the case appeared to even
notice. In fact, examination of the record in this case reveals
repeated instances in which attorneys and judges involved
in that trial and his subsequent appeals blur the two, as if
the determination that he was not legally insane at the
time of the offense somehow also established that he was
competent to stand trial.
18                                               No. 03-1739

  As the majority points out, the competency issue eventu-
ally was addressed by the post-conviction court in its sev-
enty-nine page “Findings of Facts and Conclusions of Law”.
The length resulted from the sheer quantity of issues raised
by Matheney and his counsel in that proceeding. There
were 96 in all. The portion addressing the competency issue
spans only a few pages and in fact has been reproduced in
its entirety in the majority’s opinion. In it, the court
considered Matheney’s competence at trial and post-trial.
The court properly identified the test as whether (1)
Matheney understood the nature of the proceedings and (2)
was able to assist in the preparation of his defense. I will
discuss only the second factor, as the record sufficiently
supports the finding that Matheney understood the nature
of the proceedings. However, in determining that Matheney
was able to assist in his defense, the post-conviction court
rejected the only psychiatric testimony on that issue.
  Dr. Morrison conducted a psychiatric examination of
Matheney at the time of the trial (and in fact testified at
trial that Matheney was not legally insane at the time of
the offense because he could distinguish between right and
wrong even though he could not conform his conduct.) Post-
Conviction Record (PCR) at 1592. She diagnosed Matheney
as suffering from paranoid disorder with psychosis delusion.
She testified at length regarding details of that diagnosis as
well as its impact on his thought processes and
its progression over time. She further stated that in her
professional opinion, Matheney would not be able to ra-
tionally consult with his lawyers. Id. at 1590. In so stating,
she emphasized that the delusion he maintained interfered
with any ability to look at the realistic facts of his case and
what was necessary for the trial because everything to him
remained a conspiracy. She further declared that over time
she would expect the delusions to become even more fixed
and to include more individuals, and that his attorneys
would become part of the paranoid conspiracy. Id. at 1595-
96.
No. 03-1739                                               19

  Similarly, at the time of the post-conviction proceeding,
Dr. Smalldon examined Matheney over a 2-day period, and
submitted a 16-page report to the post-conviction court with
his assessment. He concluded that Matheney’s thinking was
delusional, and his paranoid and persecutory ideas were
fixed and rigid, completely refractory to logical or persua-
sive appeals. Dr. Smalldon further stated that one effect of
that delusional worldview was his inability to rationally
discuss his legal situation except in terms of his own rigid,
delusional version of reality. Dr. Smalldon concluded that
it was his professional opinion that Matheney was not
competent to assist his post-conviction attorneys. In fact,
Dr. Smalldon testified that Matheney’s “willingness to work
with me at all, not only to collaborate with formal testing,
but even to engage with me in a discussion of this case was
entirely contingent on my willingness to remain within his
extremely cramped, claustrophobic view of his case and to
refrain from challenging in any way his beliefs about the
reality of his situation.” Id. at 1260.
  The post-conviction court provided very little reasoning in
rejecting the only psychiatric testimony on the issue. The
court stated that the one trial attorney who had the best
rapport with Matheney and represented him on appeal
found him frustrating and single-minded, but that Matheney
was able to provide counsel with details of everything that
preceded and followed the murder even if not the murder
itself. That was the extent of the court’s analysis of the
second factor. The only other clue as to the court’s reason-
ing appears in an earlier statement that “[m]ost signifi-
cantly, counsel has stated that petitioner was substantively
involved in the trial process even if he wasn’t as helpful as
another client might have been.”
  Under the AEDPA, the competency determination cannot
stand if it is an unreasonable application of the law to the
facts, or if it is based upon an unreasonable determination
of the facts in light of the evidence presented to the state
20                                               No. 03-1739

court. 28 U.S.C. § 2254(d)(1) & (2); Harding v. Walls, 300
F.3d 824, 828 (7th Cir. 2002); Ward v. Sternes, 334 F.3d
696, 703-04 (7th Cir. 2003). “A state court decision that rests
upon a determination of fact that lies against the clear
weight of the evidence is, by definition, a decision ‘so inade-
quately supported by the record’ as to be arbitrary and
therefore objectively unreasonable.” Ward, 334 F.3d at 704,
quoting Hall v. Washington, 106 F.3d 742, 749 (7th Cir.
1997). That standard is met here. A number of attorneys
testified in this case. All of them provided testimony con-
sistent with the diagnoses by Drs. Morrison and Smalldon.
  Scott King was the lead counsel in the trial and appears
to be the attorney referenced by the post-conviction court
when determining that Matheney was able to assist in his
defense. It is curious that King’s testimony is the only evi-
dence relied upon by the court in making the assessment of
Matheney’s competence at the time of the trial, particularly
given the procedural history of this case. King was not
appointed as counsel for Matheney until February 1990,
and the trial took place a mere two months later. Neverthe-
less, the post-conviction court mentions only King— by
description rather than by name—in finding competency,
with no mention of the testimony provided by other counsel
and the investigator who worked with Matheney for nearly
a year more than King, from March 1989 through the trial.
  Setting that aside for the moment, King’s testimony
provides no basis for rejecting the psychiatric testimony and
concluding that Matheney was competent at the trial. King
testified as to Matheney’s persistent belief that his ex-wife
and Barnes had been engaged in a conspiracy against him,
and that if people outside the conspiracy learned of that
conspiracy, they would find that his ex-wife’s death was
justified. King referred often to Matheney as being unhelp-
ful in discussing the murder or the merits of the case,
further stating that communication with Matheney was
helpful in one way—in that his written and verbal state-
No. 03-1739                                                 21

ments and inability to focus on matters outside that
delusion provided support for the insanity defense. For
instance, when asked whether Matheney was involved in
devising the defense, King responded that his time spent
with Matheney and reading what Matheney wrote was “a
primary factor in the defense ultimately relied on [insanity]
. . . . In terms of him being at all helpful, in terms of the
merits of the allegations that he killed his wife, no.” PCR at
1626. Similarly, when asked if Matheney was able to help
in preparing for cross-examination, King noted that “in
addition to lacking the typical objectivity, he also had a
particular dent [sic] completely away from the case” focused
on the conspiracy with Michael Barnes and his ex-wife. Id.
at 1628. As a result, King testified that he was not helpful
in preparing for cross-examination of state witnesses, but
“[i]n the sense of between his writings and between his
conduct, okay, supporting the use of the insanity defense,
yeah, that was helpful to dictate that.” That cannot support
the post-conviction court’s decision that Matheney could
assist in his defense. It would be ironic indeed if a defen-
dant’s irrational behavior was interpreted as “assisting in
his defense,” thus rendering him competent to stand trial,
because it gave counsel further evidence that he was
insane. King recounts repeatedly Matheney’s fixation on his
delusion, and his inability to engage in discussions outside
of that delusion. There is in fact little in King’s testimony to
support the court’s conclusion that Matheney provided
substantial assistance. Because the post-conviction court
provided no details as to what testimony supported its
finding of competency, it is difficult to address precisely the
issue, but the testimony by King contains nothing that
would support the court’s dismissal of the psychiatric
opinions. In fact, King testified on a number of occasions
that he concurred with Dr. Morrison’s assessment of
Matheney. King’s ultimate assessment of Matheney was
that he was “singularly focused on the case as he defined it.
Which was an ongoing saga of injustice promulgating from
22                                               No. 03-1739

his then incarceration. And that’s his definition of the case.”
That portrayal meshes with the analyses of Dr. Morrison
and Dr. Smalldon, and does not provide a basis for a finding
of competency.
  Moreover, the testimony of others involved in the trial
and post-trial process further contradict the competency
determination. Although the post-conviction court appeared to
rely solely on King’s testimony, other counsel including
Charles Lahey also testified. He was counsel for Matheney
from March 1989, nearly a year before King joined the
defense team. Significantly, Lahey was the person whom
King identified as the one he relied upon for insight into
Matheney.
  Lahey testified extensively about the inability to commu-
nicate with Matheney outside his delusion. For instance,
Lahey testified that Matheney was actively planning his
defense, but that defense was that his ex-wife “deserved it”
because of the conspiracy between herself and Barnes, and
that if the information would just be made public, then he
would be vindicated. Id. at 1500. Lahey was unable to rea-
son with him regarding the effectiveness of that defense. Id.
Lahey stated that the decision to pursue the insanity
defense was partly based on Matheney’s inability to assist
him in any defense other than the one upon which
Matheney was focused. Id. at 1514.
  One illustration of Matheney’s singular focus on that
defense was his insistence on a change of venue. Lahey
argued against the motion with Matheney, based in part on
his view that no jury in St. Joseph County had ever re-
turned a capital punishment verdict, and that the judge in
the case was as compassionate and reasonable a person as
he could hope to have deciding the issue. Id. at 1528. Lahey
felt that obtaining a change in venue to Lake County, which
was one of only two counties that had returned capital
punishment verdicts, was signing his own death warrant.
No. 03-1739                                                23

Id. Lahey was unable to reason with Matheney, however,
who believed that the court system in St. Joseph County
was controlled by Barnes, the prosecutor in that county,
and that if he could be tried in an outlying county, the jury
would hear what he had to say and decide that his actions
were justified. Id. at 1520. Matheney ultimately succeeded
in obtaining that change of venue. Lahey thus provides a
concrete example of a defense decision by Matheney made
based on his conspiracy delusion, impervious to the rational
advice of his attorneys. Lahey further recounted that after
his opposition to that motion, Matheney no longer trusted
him, which is also consistent with Dr. Morrison’s prediction
that his attorneys would eventually be added to the conspir-
acy, perpetuating the delusion. Lahey concluded that
Matheney was obsessed with his conspiracy defense, unable
to work with him on any evidence other than along those
lines, and was of no assistance whatsoever on the legitimate
issues that existed in the case. Id. at 1543. Lahey appeared to
be unfamiliar with the second prong of the competency test,
stating that he did not label it as a problem of competence,
because “maybe a psychiatrist would say that was because
of his obsessive behavior but it wasn’t because he was
bouncing off the walls and didn’t know what day it was or
who I was,” which of course relates to the first part of the
test. Id. Lahey’s testimony establishes that Matheney met
the first factor of competency, that he understood the
nature of the proceedings, but not the second one, that he
was able to assist in his defense.
  In addition, the record contained an affidavit from Steven
Radde, a private investigator who worked for 10-13 months
for the defense in the Matheney case, and who spent a
considerable amount of time with Matheney. Id. at 2056.
One of Radde’s assignments was to locate and interview
numerous witnesses brought to the defense team’s attention
by Matheney. Radde stated that in their conversations,
Matheney
24                                               No. 03-1739

     talked almost exclusively about proving there was a
     conspiracy between Lisa Bianco and Michael Barnes.
     Virtually all of the witnesses he requested we find were
     witnesses he said would help prove the conspiracy. He
     insisted that no other issues existed or mattered. I do
     not believe that Mr. Matheney ever understood that his
     theory of defense was irrational and unsympathetic. He
     insisted to the end that his conduct was justified, and
     that if the existence of the conspiracy against him was
     shown, the world would agree and he would be exoner-
     ated. Mr. Matheney was unable to assist me in my role
     as part of the defense team in any meaningful way. His
     assistance was limited to providing lengthy lists of
     names of people he believed would provide support for
     his own theory of how the case should be tried.
Id. at 2056-57.
  Finally, the two attorneys for Matheney in post-conviction
relief also testified that Matheney was unable to assist in his
own defense. Yet the same post-conviction court held that
he was competent in that proceeding as well. Steven
Schutte—co-counsel with Jeffrey Merryman, Jr., testified as
to Matheney’s intractable fixation with the conspiracy, and
the difficulties in trying to establish trust with Matheney.
Schutte declared that his representation of Matheney was
a constant balance between conducting the investigation
that the case required and gaining enough trust with
Matheney to proceed properly. Id. at 1334. Each step in one
direction cost him in the other. Id. at 1334. Schutte testified
that to try and establish trust with Matheney, he investi-
gated some of Matheney’s “conspiracy” claims. Id. at 1332.
He further noted that Matheney had tens of thousands of
pages of documents in his possession, but would not let his
lawyers see all of them. Matheney decided when Schutte
would view them and in what order, because Matheney
feared that if Schutte viewed them out of order or out of
context, Schutte might not understand the significance to his
No. 03-1739                                                  25

conspiracy case. Id. at 1332-33. Trust issues impacted Schutte
in other ways as well. For instance, Matheney signed some
authorization and release forms early in the representation,
but later refused to sign any more. Id. at 1333. Furthermore,
Matheney acted on his own, filing, for example, a witness list
that contained 206 names, and trying to control who Schutte
contacted. Schutte’s attempts to investigate the case
properly by contacting relevant persons would have the
problematic effect of adversely impacting his efforts at
gaining Matheney’s trust. He testified that Matheney was
not competent.
  His co-counsel, Merryman, represented Matheney for
three years and also concluded that Matheney was unable
to speak with him rationally about his case. Matheney
refused to discuss with Merryman anything that he did not
consider relevant to the his case, which he defined as the
conspiracy between his ex-wife and the prosecutor. That
included information about what Matheney did the day of
the crime and his background, both of which related to his
mental health. Id. at 1332-33. Along similar lines,
Matheney would not tell them who his friends were and
instructed his family not to cooperate with his lawyers. Id.
at 1326. Merryman concluded by trying to provide some
perspective on the problem. He stated that he had practiced
law for nine years and had been a trial level Public De-
fender. As a result, he was familiar with difficult clients
and clients who elected not to cooperate for various reasons;
however, he had never litigated competency before. As he
put it, he had
    never felt that [his] client’s obstreperousness or diffi-
    culty ha[d] been a result of anything other than a free
    will of decisions. Mr. Matheney’s case, I truly believe
    that he does not have the free will to make the deci-
    sions on whether or not to talk to me about any issues
    involved in this case. This is not a difficult client. I have
26                                                 No. 03-1739

     had difficult clients before. This is a sick, client, unfor-
     tunately. He’s a very, very sad man.
Id. at 1334-35.
   The post-conviction court did not find the trial attorneys,
post-conviction attorneys, or investigator incredible. The
court did not weigh the testimony of the witnesses, deter-
mining that some were in a better position to assess
Matheney’s ability to assist in his defense. In fact, the court
did not even identify with precision the testimony that
convinced it to find competency despite the psychiatric
testimony. Instead, the court merely focused on one attor-
ney, King, without distinguishing or discrediting the
testimony of the other persons who represented Matheney.
King had, by far, the least amount of time on the case be-
fore trial—2 months—as opposed to the nearly 13 months
that co-counsel had worked with Matheney, and a similar
amount for the investigator who testified regarding compe-
tency. Moreover, King repeatedly testified that Matheney
was unable to aid in his defense on the merits, and that he
was helpful only in that his behavior cemented the notion
that the best defense was insanity. King further testified,
on multiple occasions, that he agreed with Dr. Morrison’s
assessment. Dr. Morrison testified to the post-conviction
court that based on her examination of Matheney at trial,
he was not able to rationally consult with his attorneys. The
decision of the post-conviction court finding competency was
an unreasonable application of the law to the facts, and was
based upon an unreasonable determination of the facts in
light of the evidence presented to the State court. Therefore,
that decision cannot stand even under the more deferential
AEDPA standard.
  Although the majority relies primarily on the post-con-
viction court’s finding in denying habeas relief, the other
court decisions on the issue fare no better under scrutiny.
First, as the majority points out, the Indiana Supreme
No. 03-1739                                                     27

Court held that: “Given the psychiatrists’ determinations
before trial, trial counsel’s own opinions of Matheney’s com-
petency, and Dr. Berkson’s earlier determination of
Matheney’s competency, trial counsel were not ineffective
for failing to follow up their request for a determination of
competency with a formal motion for a hearing on Matheney’s
competency.” Matheney II, 688 N.E.2d at 899. None of the
psychiatrists in the trial, however, rendered any opinion
regarding competency, and the Indiana Supreme Court
provides no explanation as to why their opinions regarding
whether he was legally insane at the time of the crime
should impact the determination of whether he was pres-
ently able to assist in his defense. This is especially true
considering that at least two of those psychiatrists ulti-
mately recognized a mental illness, paranoid personality
disorder, and the other did not only because he astonish-
ingly believed that hallucinations were a necessary symptom
of every mental illness. Moreover, the determination by Dr.
Berkson two years prior in an unrelated criminal proceed-
ing that he was competent provides no support for a
decision to forego the competency determination in this
trial. That earlier determination reflected concerns at that
time as well about his competency. In fact, an attorney who
worked with Matheney at that time wrote to the St. Joseph
Probation department prior to Matheney’s sentencing,
expressing his opinion that Matheney’s personality had
deteriorated “since and due to his incarceration.” PCR at
2068. By that deterioration, he:
    meant that Alan had become less rational than he had
    been in the months before his incarceration. His question-
    ing of me was less relevant to his specific legal problems
    the more I saw him, and he seemed to become increas-
    ingly unable to focus on the real issues in his legal difficul-
    ties. He had also become obsessed with the wrongs he
    perceived Lisa Bianco was perpetrating on him.
28                                              No. 03-1739

Id. at 2069. Considering that the mental illness diagnosed
by Dr. Morrison at trial was one that results in progressive
deterioration, that earlier question of competence should
have cautioned his trial attorneys as to the need for a
competency determination, rather than absolving them of
that issue as the Indiana Supreme Court held. Finally, and
perhaps most tellingly, his attorneys did not determine that
a competency determination was unnecessary. They
determined that it was necessary, and sought it from the
court. When the court failed to instruct the psychiatrists to
render an opinion on competency, however, they failed to
follow up and obtain that opinion. Instead, they appeared to
operate from the mistaken belief that the decision regarding
Matheney’s legal sanity was dispositive of the competency
issue. Those are two very different, unrelated inquiries.
Moreover, even in their subsequent testimony, these at-
torneys indicated a fundamental misunderstanding of the
two prongs of the competency determination, believing that
Matheney was competent if he understood the nature of the
proceedings even though repeatedly also testifying that he
could provide no assistance whatsoever on the legitimate
issues that existed in the case because he was singularly
focused on the conspiracy delusion. The Indiana Supreme
Court accepted those legal conclusions as evidence of his
competence, without addressing that their testimony in fact
established that the second part of the competency test was
not met. The record demonstrates that Matheney’s attor-
neys simply “dropped the ball” on the competency issue,
failing to pursue it even though they had already raised the
necessity of a competence determination with the trial
court. The Indiana Supreme Court’s decision is unsupported
by the record, and an objectively unreasonable application
of the law.
 Finally, the district court’s decision cannot support the
majority’s holding in this case. In determining that
Matheney was competent, the district court rejected Dr.
No. 03-1739                                                 29

Morrison’s testimony as not addressing the “accurate test of
competency.” Dist. Ct. 2/18/03 Order at 35. According to the
district court, Dr. Morrison opined that the delusions
rendered Matheney incapable of rationally assisting in his
defense. The court then stated: “However, the test does not
require that a defendant be able to rationally assist in his
defense, just that he possess a present ability to consult
with counsel with a reasonable degree of rational under-
standing.” Id. at 36. That seems a meaningless distinction
in that it is difficult to conceive of a situation in which a
defendant can consult with rational understanding but
cannot assist in his defense, but the district court relied on
that distinction alone to reject the testimony of Dr. Morrison.
The use of that wording as a basis for rejecting her testi-
mony would be questionable in any case, given that the
clear import of Dr. Morrison’s substantial testimony was
that Matheney was unable to operate outside his delusion
and therefore could not assist in addressing the real issues
in the case. Nevertheless, even within that literal approach to
testimony, the district court’s holding cannot stand. First,
Dr. Morrison in fact testified that Matheney was unable to
rationally consult with his lawyers because the delusion
that he maintained interfered with his ability to look at the
realistic facts of the case and the reality of what was
necessary for his defense. PCR at 1590. Additionally, even
if the district court had been right in characterizing Dr.
Morrison’s testimony, that would have been a proper
opinion of competency. In Drope v. Missouri, 420 U.S. 162,
171 (1975), the Supreme Court stated that “[i]t has long
been accepted that a person whose mental condition is such
that he lacks the capacity to understand the nature and
object of the proceedings against him, to consult with
counsel, and to assist in preparing his defense may not be
subjected to a trial.” [emphasis added]. Therefore, a defendant
may not be subject to trial unless he can both consult with
counsel and assist in preparing the defense, contrary to the
district court’s contention. See also Matheney II, 688 N.E.2d
30                                                No. 03-1739

at 899 (“A defendant is not competent to stand trial when he
is unable to understand the proceedings and assist in the
preparation of his defense. Ind.Code Ann. § 5-36-3-1(a)
(West 1986).”) Because the district court relied on an
unsupported legal distinction in rejecting the only psy-
chiatric testimony on the issue of Matheney’s trial compe-
tence, its decision is erroneous as a matter of law.
  In conclusion, the testimony in the record by Matheney’s
attorneys, his trial investigator and the psychiatrists pro-
vide significant, even overwhelming, evidence that he was
unable to rationally consult with them and assist in his
defense. The post-conviction court’s reliance on isolated state-
ments by one attorney to find competence is against the
clear weight of the evidence. That court failed to reconcile
its holding with the consistent testimony of that attorney,
co-counsel, the investigator and the psychiatrist that
Matheney was unable to assist counsel on any legitimate
issues in that case. The trial attorneys in fact recognized
that Matheney’s competence was at issue, but failed to
follow through at trial. Moreover, their testimony on post-
conviction revealed their misunderstanding as to the stand-
ards of competency, with a belief that he was competent if
he could understand the nature of the proceedings, even
though he was totally incapable of assisting them on the
legitimate issues in the case. Matheney has met the
Strickland standard, demonstrating a “reasonable proba-
bility” that the result would have been different if his at-
torneys had pursued the competency issue, and accordingly
I disagree with the majority’s conclusion that the prejudice
prong of Strickland was not met. Therefore, I respectfully
dissent.
No. 03-1739                                         31

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—7-29-04